Citation Nr: 0609781	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  03-01 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



WITNESSES AT HEARING ON APPEAL

Appellant and daughter



ATTORNEY FOR THE BOARD

J. Johnston, Counsel

INTRODUCTION

The veteran had active military duty from July 1951 to July 
1955, from September 1958 to September 1966, and from October 
1969 to June 1976.  He retired from the military after more 
than 20 years of active service, and his decorations include 
multiple awards of the Air Medal and the Distinguished Flying 
Cross.  He died in August 2000, and the appellant is his 
surviving spouse.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2001 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Baltimore, Maryland, which denied service 
connection for the cause of the veteran's death.  Following a 
hearing before the undersigned in February 2004, the Board 
remanded the appeal in July 2004 for additional evidentiary 
development.  The case is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  At the time of his death, the veteran had been awarded 
service connection for the residuals of a left navicular bone 
fracture, and left ear hearing loss; both noncompensably 
evaluated from August 1978.  

3.  The veteran died in August 2000, at age 67, from chronic 
obstructive pulmonary disease (COPD).  

4  COPD was first clinically demonstrated many years after 
the veteran was separated from service, and a preponderance 
of the competent evidence on file is against a finding that 
the veteran's COPD was caused or aggravated by any incident 
or injury of service, including exposures during service to 
smoke, asbestos, jet fuel, Agent Orange, or napalm, but the 
preponderance of the evidence on file does relate the 
veteran's death causing COPD to a long history of cigarette 
smoking.


CONCLUSION OF LAW

Service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1103, 1110, 1131, 1310, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the appellant's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

The appellant in this case was provided formal VCAA notice in 
December 2001.  This notification informed her of the 
evidence necessary to substantiate her claim, the evidence 
she was responsible to submit, the evidence VA would collect 
on her behalf, and advised she submit any relevant evidence 
in her possession.  This notification was not provided to her 
prior to the initial adverse rating decision issued in March 
2001.  However, following Board remand of the appeal in July 
2004, the appellant was again provided formal VCAA notice in 
August 2004.  This notice again explained to the appellant 
the evidence necessary to substantiate her claim.  A review 
of the claims folder reveals that the veteran's service 
medical and service personnel records have been collected for 
review.  There are also extensive records of the veteran's 
treatment at military medical facilities.  The appellant has 
availed herself of the opportunity of submitting statements 
of argument, medical statements in support of her claim, and 
testimony at a hearing before the undersigned.  Consistent 
with VCAA, the RO referred the veteran's claims folder to a 
qualified VA physician for review and the production of 
opinions which were provided in June and November 2002.  All 
known, available evidence has been collected for review.

Following the appellant's testimony before the undersigned in 
February 2004, the Board remanded the appeal in July 2004 
specifically for the purpose of attempting to obtain records 
of the veteran's last treatment records with the North 
Arundel Hospital in Glen Burnie, Maryland, Crofton 
Convalescence Center, and the Anne Arundel Medical Center in 
Annapolis, Maryland.  On remand, in August 2004, the RO 
specifically notified the appellant that it would attempt to 
assist her in collecting these additional records.  She was 
requested to either collect and submit these records herself, 
or to properly complete and return medical release forms 
provided her so that the RO might collect these records on 
her behalf.  On remand, the appellant did not submit the 
requested evidence or return the enclosed medical release 
forms.  In December 2005, she wrote that if she could receive 
an additional 60 days, she would attempt to provide these 
records and additional information.  At the time of this 
writing in March 2006, no further evidence, information, or 
medical release forms have been submitted by the appellant.

Based upon certain allegations made by the appellant, the RO 
attempted to obtain any records regarding the veteran which 
may have been maintained by the Air Force Office of Special 
Investigations (AFOSI) in April 2002.  In May 2002, officials 
of that Agency reported that they had run the veteran's name 
and personal identifiers through the defense clearance 
investigation's index data base, and could find no record of 
AFOSI ever having conducted an investigation that involved 
him.  The letter recommended that an attempt be made to 
review the veteran's service personnel and medical records.  
The Board would point out that references to AFOSI in the 
veteran's earlier personnel records only reflect that this 
agency was responsible for doing whatever background 
investigation was necessary for the veteran to attain and 
maintain his security clearance.  References to "NAC" refers 
to a 'national agency check,' meaning that AFOSI officials 
would have run the veteran's name and personal identifiers 
through national crime computer networks to determine whether 
the veteran had been involved in any criminal activity which 
might jeopardize his security clearance.  There is, of 
course, no indication that any such positive information 
existed for the veteran.  It is clear that the veteran was 
never the subject of a criminal investigation by the AFOSI, 
and the only other records that agency would have maintained 
for the veteran would have been those regarding his security 
clearance.  

Under the circumstances of this appeal, the Board finds that 
VCAA has been satisfied as the appellant has clearly been 
informed of the evidence necessary to substantiate her claim 
and VA has offered to assist her in the collection of any 
evidence which she might reasonably identify.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  With respect to any additional VCAA 
notification which might be required pursuant to the recent 
case of Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 
(U.S. Vet. App. March 3, 2006), the RO is referred to VBA 
Fast Letter 06-04.  

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated in 
line of active military duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

To establish service connection for the cause of death, the 
evidence must show that disability incurred or aggravated or 
otherwise related to service, either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition, be the immediate or underlying 
cause of death, or it must be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

Notwithstanding any other provision of law, a veteran's 
disability or death shall not be considered to have resulted 
from personal injury suffered or disease contracted in the 
line of duty in the active military service for purposes of 
VA compensation on the basis that it resulted from injury or 
disease attributable to the use of tobacco products by the 
veteran during the veteran's service.  38 U.S.C.A. § 1103(a).

In determining whether service connection is warranted for a 
disability or death, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b).

Analysis:  In written statements and formal testimony before 
the undersigned at a hearing, it has been the appellant's 
central contention that the veteran's death-causing COPD was 
directly caused or substantially contributed to by various 
exposures the veteran may have had during many years of 
service.  She has pointed out that the veteran served for 
many years as an US Air Force Loadmaster aboard multi-engine 
transport aircraft, including service in Vietnam, during 
which he would have been exposed to herbicides, smoke, napalm 
and other toxic vapors.  She argued that the veteran was 
principally exposed to jet fuel during many years of such 
service.  It has been her central contention throughout the 
pendency of the appeal that the veteran's multi-factoral 
exposures during service either directly caused or 
substantially contributed to cause the veteran's death from 
COPD.

During the veteran's lifetime, he was granted service 
connection for the residuals of a fractured left navicular 
bone, and left ear hearing loss, both noncompensably 
evaluated from 1978.  There is certainly no evidence or 
argument on file showing or tending to show that either of 
these service-connected disabilities played any part in the 
veteran's death in 2000 from COPD.  

The service medical records contain no competent clinical 
diagnosis of COPD or emphysema at any time during the 
veteran's years of military service.  It is true, as 
referenced by the appellant, that there are numerous clinical 
entries noting that the veteran had colds, upper respiratory 
infections and occasional otitis media of the ears.  It is 
noteworthy, however, that because of his flying status, he 
was provided multiple physical examinations during his years 
of service, and that each of these physical examinations 
included chest X-rays which were interpreted as being 
negative.  At no time was the veteran diagnosed as having 
COPD or emphysema during service.  At the time of his final 
physical examination for retirement from service in January 
1976, the veteran's chest X-ray was again noted as being 
negative.  The lungs, chest and heart were noted to be 
entirely normal.  

Extensive medical records of the veteran's treatment at the 
Malcolm Grow Medical Center at Andrews Air Force Base (AFB) 
reveal that the veteran was diagnosed and treated for COPD 
from the early 1990's until his death in 2000.  In September 
1994, pulmonary function studies were interpreted as 
revealing a moderate airway obstruction.  However, by the 
last years of the veteran's life, COPD was consistently 
diagnosed as severe.  These records do not contain any 
significant discussion of the issue or question of whether 
the veteran's COPD arose from any remote exposure to toxic 
fumes or other agents.  However, these records do routinely 
describe the veteran as a lifelong cigarette smoker, and 
these records routinely record advice to the veteran to quit 
smoking, and offers of smoking cessation courses.  These 
records do note that on several occasions the veteran 
apparently attempted to quit, but without any long-term 
success.  The veteran is noted, on several occasions, to have 
been hospitalized with extreme exacerbations requiring 
intubation.  In 2000, he was on home hospice with the 
constant use of steroids and oxygen.

Prior to his death, the veteran had himself initiated a claim 
for service connection for a respiratory disorder.  In 
support of that claim, he submitted a May 2000 statement from 
a military doctor (Dr. JHH) who wrote that he had treated the 
veteran at the Andrews Air Force Base Hospital.  The doctor 
wrote that, during the veteran's military service, he had 
been exposed to "several incidents of smoke inhalation and 
jet fuel exposure."  He wrote that it was "highly likely that 
exposure to these environmental hazards increased the lung 
toxicity of [the veteran's] cigarette smoking."  He also 
wrote that he could not provide any causal connection between 
the veteran's "primary lung damage" and his "occupational 
exposures," it was "possible" that these exposures, in and of 
themselves, "may" have contributed to his severe pulmonary 
disability.  The veteran's own claim was denied by the RO 
prior to the time of his death, and this statement was 
resubmitted by the appellant in advancing her claim.  [In 
this regard it should be noted that the earlier denial of the 
veteran's claim has no precedential value whatsoever in 
deciding the appellant's pending claim.] 

In April 2002, a registered nurse wrote that the veteran had 
been his patient from October 1999 until his death.  This 
nurse wrote that he had reviewed the veteran's medical 
records and concluded that because the veteran's duties as 
Loadmaster put him in constant contact with jet fuel fumes, 
he felt that it was as likely as not that this directly 
caused the veteran's COPD.  He also wrote that chest X-rays 
had revealed portions of shrapnel in the veteran's lungs.

During the development of this appeal, the RO referred this 
case for a review and the production of a clinical opinion.  
In June 2002, the Chief of Pulmonary/Critical Care Service at 
the Baltimore VA Medical Center wrote that the veteran's 
terminal COPD was a diagnosis confirmed by pulmonary function 
studies in September 1994.  This doctor wrote that without an 
accurate exposure history and lung function measurements, the 
degree to which the veteran's lung functions may have been 
affected by jet fumes or other nonspecific toxic chemicals 
could not be known.  This physician concluded, however, that 
exposure to various fumes in the late 1960's and early 1970's 
could not account for why the veteran's lung function 
continuously deteriorated from 1994 to 1997 ("in 11/96, FEV 1 
was 1.46 L and an FVC was 3.67 L.; in 3/97, FEV 1 and FVC had 
further decreased to 1.38 and 3.35 L, respectively"). This 
doctor wrote that such deterioration was "the norm for a 
patient with COPD who continues to smoke."  This physician 
also wrote that the diagnosis of "centrilobular emphysema" 
made by chest CT scans in December 1997 was "indicative of 
cigarette smoke injury rather than toxic fume inhalation 
injury."  Based upon this analysis of the objective clinical 
data, it was this physician's opinion that continued 
cigarette smoking was "by far the main contributor" to the 
veteran's lung disease.  

In November 2002, this same VA physician, who was also noted 
to be an Associate Professor of Medicine and Physiology at 
the University of Maryland School of Medicine, wrote an 
addendum which addressed the earlier statement submitted by 
the military physician (Dr. JHH) in May 2000.  In reference 
to the military doctor's statement that exposure to smoke 
and/or jet fuel fumes had increased the lung toxicity of the 
veteran's cigarette smoking, the VA physician wrote that he 
was unaware of any scientific literature supporting the 
notion that remote smoke inhalation and/or jet fuel exposure 
could accelerate the development of cigarette smoking-induced 
emphysema and COPD.  It was the VA physician's opinion that 
the cause of the veteran's death was most unlikely to be 
related to military service.

Upon careful consideration of all of the evidence on file, 
the Board concludes that a preponderance of this evidence is 
against the appellant's claim for service connection for the 
cause of the veteran's death.  The service medical records, 
which include numerous routine physical examinations for the 
veteran's flying status, simply contain no complaints, 
findings, treatment or diagnosis for any form of lung 
disorder, or any form of acute episodes of respiratory or 
other associated symptoms related to any form of toxic fumes 
or other exposure, to include smoke, asbestos, jet fuel, 
herbicides, napalm, et cetera.  Each and every chest X-ray 
during service was interpreted as being entirely negative.  
Although the veteran was noted to routinely have colds, upper 
respiratory infections, and otitis media, the records clearly 
reveal that these episodes were acute and transitory in 
nature and there is a complete absence of evidence which in 
any way indicates that these multiple episodes were symptoms 
of some chronic underlying disease process related to 
chemical or other exposures.  The physical examination for 
service separation noted that the lungs, respiratory and 
heart functions were entirely normal as was the separation 
chest X-ray.  Additionally, there is no competent evidence of 
chronicity of COPD or other respiratory symptoms at any time 
from the veteran's separation in 1976 until COPD was first 
diagnosed in the early 1990's.  

It is clear, however, that once COPD was diagnosed in the 
early 1990's, that COPD symptoms, and diagnostic study 
findings, reflected a consistent increase in symptomatology 
and the severity of the underlying pathology of the veteran's 
lung disease.  It is noteworthy that although these records 
contain no discussion or analysis of the possibility or 
probability that the veteran's lung disease might somehow be 
related to a remote exposure history during service, these 
records consistently document that the veteran had a long 
history of smoking cigarettes, that he was counseled on 
multiple occasions to stop smoking, and offered smoking 
cessation programs, and that the veteran continued to smoke 
cigarettes during this period of well-documented treatment.

Although a military medical doctor wrote a letter in support 
of the veteran and later appellant's claims, this doctor 
specifically stated that he could not provide any evidence 
that the veteran's primary lung damage was attributable to 
occupational exposures, only that it was likely that such 
exposures increased the veteran's preexisting lung toxicity 
from his cigarette smoking.  This physician referred to 
several incidents of smoke inhalation and jet fuel exposure 
for the veteran, but there is no report by this physician 
that he had access to or reviewed the veteran's entire 
clinical history, or that he had any actual clinical 
knowledge of the amounts and types of smoke or jet fuel that 
the veteran may have actually breathed during service.  He 
finally stated that it was "possible" that these exposures 
"may" have contributed to his severe pulmonary disability.  
These statements, in the absence of any underlying scientific 
explanation or reference, appear to be entirely speculative 
in nature.  A mere "possibility" does not equate to evidence 
in equipoise or better to support the appellant's present 
claim.  In fact, it is noteworthy that this statement itself 
clearly supports a conclusion that the veteran's "primary 
lung damage" was in fact directly attributable to his 
cigarette smoking.  

The April 2002 statement of the registered nurse also lacks a 
sufficient foundation for the opinions provided.  A 
registered nurse necessarily has less complete medical 
training then medical doctors with expertise in pulmonary 
function.  Although this nurse reported that he reviewed the 
veteran's medical records, there is no indication what 
records these included, or whether these records included the 
multiple examinations during service which showed the 
veteran's lungs to be entirely normal.  Additionally, this 
nurse's statement that simply because the veteran's duties as 
an aviation Loadmaster put him in contact with jet fuel fumes 
immediately made it as likely as not that this was the sole 
cause of his COPD, ignores any other possible causal factors, 
such as the veteran's well documented 50-year history of 
tobacco use.  Unlike the military physician's statement, the 
nurse's statement completely ignored the fact of the 
veteran's long history of tobacco use as a causal factor to 
his terminal COPD.  Similarly, the fact that this nurse found 
that the veteran's multiple colds and respiratory infections 
during service may also have contributed to the veteran's 
COPD, is without any basis in clinical analysis.  While this 
nurse also referred to portions of shrapnel in the veteran's 
lungs, it is noteworthy that there is a complete absence of 
any evidence that the veteran received a shrapnel wound at 
any time during service, and although the veteran was indeed 
highly decorated for performance above and beyond the call of 
duty during service, there is no record of an award of a 
Purple Heart Medal consistent with a shell fragment wound of 
the lungs.  Indeed, the multiple treatment records from the 
Andrews Air Force Base Hospital over the final years of the 
veteran's life make no reference to any shell fragment wound 
of the veteran's lungs.  

By contrast, the VA physician and Chief of Pulmonary/Critical 
Care at the VA Medical Center in Baltimore wrote that he had 
completed a detailed study of the veteran's clinical record 
and specifically pointed out that remote exposures in the 
late 1960's and early 1970's could not account for why the 
veteran's lung function continued to deteriorate from 1994 to 
1997, and that the only objective identifiable constant 
during this period was that the veteran continued to smoke 
cigarettes, and that the deterioration in the veteran's 
objective lung capacities measured by diagnostic studies 
during this period was in fact the norm for a patient's with 
COPD who continued to smoke cigarettes.  Moreover, the 
diagnosis of "centrilobular emphysema" made by chest CT scan 
in December 1997 was also directly indicative of cigarette 
smoke injury rather than toxic fume inhalation injury.  This 
physician's addendum opinion also found fault with the 
military doctor's opinion in that this chief of 
pulmonary/critical care was unaware of any scientific 
literature supporting the notion that remote smoke or jet 
fuel exposure could accelerate or aggravate the development 
of preexisting, cigarette smoking-induced emphysema and COPD.

The Board does not simply view the medical opinions provided 
in this case as two in favor and one against.  Instead, the 
Board considers the June and November 2002 statements by the 
VA chief of pulmonary/critical care to be significantly more 
probative of the issue at hand based upon a thorough review 
of the veteran's entire clinical history.  These statements 
have been in the record for a period of more than three 
years, and have been referred to in statements of the case 
provided to the appellant, and at no time has the appellant 
sought to counter, contest, repudiate or dispute any of the 
VA doctor's written findings with contrary clinical findings 
of either the military doctor or nurse or another qualified 
doctor.  

There is certainly no competent clinical evidence of any kind 
which relates the veteran's terminal lung disability to 
exposures such as asbestos, Agent Orange or napalm.  The 
statements in support have only referred to smoke and jet 
fuel fumes.  Although it is clear that the veteran was indeed 
likely exposed to jet fuel fumes and smoke, a clear 
preponderance of the competent clinical evidence on file 
reveals that by far the principal leading cause of the 
veteran's COPD was his lifelong history of tobacco/cigarette 
smoking.  The arguments that the veteran's terminal COPD was 
attributable to remote exposure to jet fuel fumes and/or 
smoke are essentially speculative in nature and the evidence 
supporting such conclusion is certainly not in equipoise or 
better.  38 U.S.C.A. § 1103, as recited above, specifically 
provides that a veteran's death shall not be considered 
related to service on the basis that it resulted from any 
injury or disease attributable to the use of tobacco products 
by the veteran during the veteran's period of service.  That 
law, made effective in 1998 is fully applicable to the 
appellant's pending claim.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


